IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 185 MM 2016
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
SEAN EUGENE TAPP,                          :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED.